DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 2-11 in the reply filed on 23 March 2022 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 March 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “anchor coupling mechanism” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:
In line 5 of claim 1, “advancable” should read “advanceable”
In line 2 of claim 9, “acutatable” should read “actuatable”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,575,953. Although the claims at 200issue are not identical, they are not patentably distinct from each other because, if allowed, the instant claims would improperly extend the “right to exclude” already granted in the patent. The claims of the patent “anticipate” the claims of the application. Accordingly, the application claims are not patentable distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim. Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 3, 8, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Westra et al. (US 2005/0251210).
Regarding claim 2, Westra discloses a heart anchor positioning device (fig. 61A) comprising: a device body 1032/1034; an elongate shaft 1027 that is slidingly (see fig. 61C) positioned within the device body, the elongate shaft having a proximal end, a distal end, and a lumen that extends between the proximal end and the distal end so that the heart anchor positioning device is advanceable over a tension member (fig. 51A, element 94), the distal end of the elongate shaft being configured to engage a heart anchor 326 to apply an anchor force to the heart anchor (see figs. 51A-51D, element 326 contacts element 1022 and is pushed forward); wherein the heart anchor positioning device is configured to: provide a visual indication (see fig. 61A, elements 1060 and 1064) of the anchor force applied to the heart anchor; and switch the heart anchor between a variable force mode (prior to contact with element 322) that allows the heart anchor to slide axially along the tension member and a set force mode (paragraph 0244; after the heart anchor is friction fit to element 322) that inhibits axial movement of the heart anchor along the tension member.
Regarding claim 3, the elongate shaft includes an anchor coupling mechanism (fig. 51A, element 1022; examiner notes applicant’s corresponding structure in fig. 10A are hooks 1022 and 1024) that engages the heart anchor and that is configured to push the heart anchor distally along the tension member and to pull the heart anchor proximally along the tension member.
Regarding claim 8, the visual indication of the anchor force applied to the heart anchor is provided based on axial sliding of the elongate shaft within the device body (paragraph 0281).
Regarding claim 10, the elongate shaft (fig. 61C, element 1027) is operably coupled with a spring component 1040 positioned within the device body 1032 and 1034, wherein the spring component enables the elongate shaft to move axially within the device body and biases the elongate shaft toward a fully deployed position relative to the device body.
Regarding claim 11, Westra discloses indicia (fig. 61B, element 1064) that visually indicates the anchor force applied to the heart anchor as the elongate shaft is moved axially within the device body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westra in view of Weisel et al (US 2006/0106423).
Regarding claim 4, the anchor coupling mechanism includes a hook member (Westra; fig. 51A, element 1022) that engages with a heart anchor 326.
Westra discloses the invention essentially as claimed except for a pin that is moveable axially relative to the hook member to engage a cam component of the heart anchor and thereby switch the heart anchor between the variable force mode and the set force mode. Weisel teaches a suture anchor (fig. 11) having a lock (elements 8, 9 and 10; paragraph 0127) incorporated into the anchor and further teaches a release tool (fig. 36, element 51), in order to release the lock so that the suture can be slid in either direction (paragraph 0145). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Westra with an integrated lock and release tool as taught by Weisel, in order to move the anchor proximally if excess force were initially applied. Alternatively, because the suture locking mechanisms of Westra and Weisel were equivalent structures known in the art and both the locking mechanism of Westra and the locking mechanism of Weisel function to lock the anchor relative to a suture, one skilled in the art would have found it obvious to substitute the locking mechanism of Westra for the locking mechanism of Weisel. Examiner notes that the variable force mode permits reduction of tension while the set force mode does not.
Regarding claim 5, the device body includes a locking component that is actuatable by a user to move the pin axially relative to the hook member and thereby switch the heart anchor between the variable force mode and the set force mode. Examiner notes that there must be an interface for the user to actuate movement of the pin in Weisel.
Regarding claim 6, the elongate shaft includes an inner shaft (Weisel; portion proximal of the fork in fig. 36, element 51) and an outer shaft, and wherein the inner shaft is axially moveable relative to the outer shaft in response to actuation of the locking component, wherein axial movement of the inner shaft relative to the outer shaft moves the pin axially relative to the hook member.
Regarding claim 7, the inner shaft and the outer shaft are coupled to a secondary body (Westra; fig. 61C, element 1028) that is slidably positioned within the device body, and wherein the inner shaft and the outer shaft slide together with the secondary body within the device body.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over by Westra in view of Graber et al. (US 5,370,647) and Loshakove et al. (US 2006/0025788).
Regarding claim 9, modified Westra discloses the invention essentially as claimed except wherein the device body includes a button component that is actuatable to prevent axial sliding of the elongate shaft within the device body so that visual indication of the anchor force is not provided and that is further actuatable to enable axial sliding of the elongate shaft within the device body so that the visual indication of the anchor force is provided. Graber teaches a button (fig. 1, element 32) that locks an outer sheath to an elongate structure within the sheath (col. 4, line 67 to col. 5, line 5). Loshakove teaches locking two concentric slidable structures, in order to maintain the device’s structure during storage (paragraph 0200). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Westra with a button locking the main and secondary body as taught by Graber, in order to maintain the device’s structure during storage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W/Examiner, Art Unit 3771      

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771